Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	EXAMINER STATEMENT
This action is responsive to the amendment filed on 11/19/2020. Of previously presented claims 2-13 and 20, applicant amended claims 2, 8 and 20. Therefore, the claims 2-13 and 20 are pending.
The terminal disclaimer submitted for patented parent application 12/237,976 (U.S. Patent 8,712,903) has been approved by the office on 02/19/2021.

Amendment to the Specification
Examiner enter amendment to the specification amending the title of the invention as submitted on 11/19/2020.

Abstract of Disclosure
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

	EXAMINER’S AMENDMENT
Examiner amendments include amendment to claims 2 and 8 mirroring the independent claim 20 as per authorization for the examiner's amendment given Mr. Davy E. Zoneraich, Attorney (registration # 37,267) on February 17, 2020 and an interview summary of which is attached herewith.	
	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	The application has been amended as follows:

1. 	(Canceled).
2.    	(Currently Amended) A method comprising:
controlling, by at least one processor:
receiving, via a communication network, from at least one remote device, an indication of a firm order that is executable without additional authorization;
querying at least one order management system in the communication network through a socket to determine whether data representing a matching order to the firm order is stored in the at least one order management system;
querying the socket to determine if a response is received from the at least one order management system in the communication network;
rendering via the communication network, on a display of the at least one remote device, a graphical user interface indicating an indication of a time period being counted down by the at least one processor;
receiving via the communication network from the at least one remote device, an indication of a request to cancel the firm order; and
responsive to receiving the indication of the request to cancel, in real time:
determining whether the indication of the request to cancel is received during the 
time period, 
when the indication of the request to cancel is determined to be received during the time period, constraining cancelation of the firm order during the time period and queuing the request to cancel until the time period expires, and
when the indication of the request to cancel is determined to be received after the time period, and a determination of whether (i) data representing a matching order to the firm order is stored in the at least one order management system and (ii) a response indicating acceptance into a trade that fulfills at least a portion of the firm order is received via the socket during the time period from the at least one order management system in the communication network, has not been completed before receipt of the indication of the request to cancel, cancelling the firm order; and 
	facilitate an automatic execution of a trade fulfilling at least part of the firm order and at least part of a second order, in which the execution is without a negotiation between a first market participant and a second market participant about a price of the trade and without a negotiation between the first market participant and the second market participant about a quantity of financial instruments in the trade.
3.    	(Previously Presented) The method of claim 2, wherein the graphical user interface includes a counting down clock.
4.    	(Previously Presented) The method of claim 2, further comprising:
controlling, by the at least one processor, transmitting to the at least one order management system an indication of whether the time period has passed.
5.   	(Previously Presented) The method of claim 4, in which the indication includes at least one of an indication of: a color, a tone, a remaining time in the time period, or an end time in the time period.
6.    	(Previously Presented) The method of claim 2, further comprising:
controlling, by the at least one processor, via the communication network, displaying an indication of whether the time period has passed on the graphical user interface of the display of the at least one remote device.
7.    	(Previously Presented) The method of claim 2, further comprising:
controlling, by the at least one processor, receiving a request to change at least one of a price or a quantity of the firm order; and
controlling, by the at least one processor, rejecting the request to change the at least one of the price or the quantity, if the response from the at least one order management system in the communication network has not been received via the socket during the time period.

8.    (Currently Amended) An apparatus comprising:
at least one processor; and
at least one memory having instructions stored thereon which, when executed by the at least one processor, control to:
receive, via a communication network, from at least one remote device, an indication of a firm order that is executable without additional authorization;
query at least one order management system in the communication network through a socket to determine whether data representing a matching order to the firm order is stored in the at least one order management system;
query the socket to determine if a response is received from the at least one order management system in the communication network;
render, via the communication network, on a display of the at least one remote device, a graphical user interface indicating an indication of a time period being counted down by the at least one processor;
receive, via the communication network, from the at least one remote device, an indication of a request to cancel the firm order;
responsive to receiving the indication of the request to cancel, in real time:
determine whether the indication of the request to cancel is received during the
time period;
when the indication of the request to cancel is determined to be received during the time period, constrain cancelation of the firm order during the time period and queuing the request to cancel until the time period expires; and
when the indication of the request to cancel is determined to be received after the time period, and a determination of whether (i) data representing a matching order to the firm order is stored in the at least one order management system and (ii) a response indicating acceptance into a trade that fulfills at least a portion of the firm order is received via the socket during the time period from the at least one order management system in the communication network, has not been completed before receipt of the indication of the request to cancel, cancel the firm order; and 
	facilitate an automatic execution of a trade fulfilling at least part of the firm order and at least part of a second order, in which the execution is without a negotiation between a first market participant and a second market participant about a price of the trade and without a negotiation between the first market participant and the second market participant about a quantity of financial instruments in the trade.

9. 	(Previously Presented) The apparatus of claim 8, wherein the graphical user interface includes a counting down clock.

10.	(Previously Presented) The apparatus of claim 8, in which the instructions, when executed by the at least one processor, control to transmit to the at least one order management system an indication of whether the time period has passed.

11.   	(Previously Presented The apparatus of claim 10, in which the indication includes at least one of an indication of: a color, a tone, a remaining time in the time period, or an end time in the time period.

12.    	(Previously Presented) The apparatus of claim 8, in which the instructions, when executed by the at least one processor, control, via the communication network, to display an indication of whether the time period has passed on the graphical user interface of the display of the at least one remote device.

13.    	(Previously Presented) The apparatus of claim 8, in which the instructions, when executed by the at least one processor, control to:
receive a request to change at least one of a price or a quantity of the firm order; and reject the request to change the at least one of the price or the quantity, if the response from the at least one order management system in the communication network has not been received via the socket during the time period.

Claims 14-19 	(Canceled)

20. 	(Previously Presented) A machine-readable non-transitory medium having instructions stored thereon, in which the instructions are configured to, when executed by at least one processor, control to:
receive, via a communication network, from at least one remote device of a first market participant, an indication of a first order, in which the first order is for execution of a trade at a price determined by at least one of a first midpoint pricing model or a first volume weighted average pricing model;
query at least one order management system in the communication network through a socket to determine whether data representing a second order of a second market participant matching the first order is stored in the at least one order management system;
query the socket to determine if a response indicating the second order is received from the at least one order management system in the communication network;
determine that the first order matches the second order, in which the second order is for execution of a trade at a price determined by at least one of a second midpoint pricing model or a second volume weighted average pricing model;
render, via the communication network, on a display of the at least one remote device, a
graphical user interface indicating an indication of a time period being counted down by the at
least one processor;
receive, via the communication network, from the at least one remote device, an indication of a request to cancel the first order;
responsive to receiving the indication of the request to cancel, in real time:
determine whether the indication of the request to cancel is received during the time period, 
when the indication of the request to cancel is determined to be received during the time period, constrain cancelation of cancel the first order during the time period and queuing the request to cancel until the time period expires; and
when the indication of the request to cancel is determined to be received after the time period, and a determination of whether (i)  data representing a matching order to the first order is stored in the at least one order management system and (ii) a response indicating acceptance into a trade that fulfills at least a portion of the first order is received via the socket during the time period from the at least one order management system in the communication network, has not been completed before receipt of the indication of the request to cancel, cancel the first order; and
facilitate an automatic execution of a trade fulfilling at least part of the first order and at least part of the second order, in which the execution is without a negotiation between the first market participant and the second market participant about a price of the trade and without a negotiation between the first market participant and the second market participant about a quantity of financial instruments in the trade.

Reasons for Allowance
With regards to claim 20, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the uniquely patentable feature of: “render, via the communication network, on a display of the at least one remote device, a graphical user interface indicating an indication of a time period being counted down by the at least one processor; receive, via the communication network, from the at least one remote device, an indication of a request to cancel the first order; responsive to receiving the indication of the request to cancel, in real time: determine whether the indication of the request to cancel is received during the  time period,  when the indication of the request to cancel is determined to be received during the time period, constrain cancelation of cancel the first order during the time period and queuing the request to cancel until the time period expires; and
when the indication of the request to cancel is determined to be received after the time period, and a determination of whether (i)  data representing a matching order to the first 
order is stored in the at least one order management system and (ii) a response indicating 
acceptance into a trade that fulfills at least a portion of the first order is received via the socket 
during the time period from the at least one order management system in the communication 
network, has not been completed before receipt of the indication of the request to cancel, cancel 
the first order; and facilitate an automatic execution of a trade fulfilling at least part of the first order and at least part of the second order, in which the execution is without a negotiation between the first market participant and the second market participant about a price of the trade and without a negotiation between the first market participant and the second market participant about a quantity of financial instruments in the trade“.
The reasons for allowance for all the other independent claims 2 and 8 is the same as set forth for claim 20 above because they all include same/similar limitation indicated above for the reasons for allowance. 

Discussion 
The applicant's remarks filed in response dated November 19, 2020, see pages 10-21 has been fully considered. The amended claims 1 as recited in order of combination elements is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The order combination elements of the claim is integrated into a practical application providing a technical solution to preventing leakage of information about pending orders in an Order Management System (OMS) by constraining cancellation of a firm order during  the time  period displayed in real-time in counted down clock (see Specification: page 60, lines 26-35 to page 61, lines 1-24).The claims as amended provide technology-based solution to sending eligible because it do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cite prior arts, Balabon et al. disclosed facilitating trading of financial instrument without disclosing side of trade (see abstract). Wunch et al. teach canceling trade order any time after expiration of a No-cancelation Interval (see paragraph [0065]). The International Publication Prior art of Sweeting et al. teach  automatically executing first bid and first offer at first offer when first times expires (see abstract). The Non-patent Literature of Brunnermeier disclosed effect of information leakage on trading behavior and market efficiency (see abstract). None of the cited and updated searched prior arts disclosed the combination of element of claims of the allowed unique features as listed above. Therefore, the claims 2-13 and 20 are deemed to be allowable patented parent application and over cited and updated searched prior arts of records, and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        02/27/2021